Exhibit 10.49

Execution Copy

AMENDMENT #2

TO

TECHNOLOGY SUBLICENSE AGREEMENT

This AMENDMENT #2 TO TECHNOLOGY SUBLICENSE AGREEMENT (this “Amendment”) is dated
as of December 15, 2011 (the “Effective Date”) and made by and among GS RC
Investments LLC, a Delaware limited liability company (“Sublicensee”), Clean
Coal Solutions, LLC (f/k/a ADA-NexCoal, LLC), a Colorado limited liability
company (“Sublicensor”), and ADA-ES INC., a Colorado corporation (“Licensor”).
Sublicensee, Sublicensor, and Licensor are sometimes hereinafter individually
referred to as a “Party” and collectively as the “Parties.”

RECITALS:

WHEREAS, the Parties have previously entered into that certain Technology
Sublicense Agreement, dated as of June 29, 2010, as amended by that certain
Omnibus Amendment, dated August 10, 2010, as further amended by that certain
Amendment to Technology Sublicense Agreement, dated November 21, 2011 (the
“Sublicense Agreement”).

WHEREAS, Sublicensee and AEC-TH, LLC (“AEC-TH”) have previously entered into
that certain Equipment Lease, dated as of June 29, 2010 (the “Existing TH
Equipment Lease”), whereby AEC-TH leased to Sublicensee a refined coal
production facility (the “Existing TH Facility”).

WHEREAS, simultaneously with the execution of this Amendment, Sublicensee,
Sublicensor and AEC-TH are entering into an agreement for the lease of a
redesigned refined coal production facility, newly constructed and owned by
AEC-TH (the “New TH Facility”) and the termination of the Existing TH Equipment
Lease.

WHEREAS, the Parties desire to amend the Sublicense Agreement as set forth
herein.

NOW, THEREFORE, in consideration of the foregoing recitals, the promises and
agreements set forth in this Amendment, and other good and valuable
consideration (the receipt and sufficiency of which are hereby acknowledged),
the Parties agree as follows:

ARTICLE I

AMENDMENTS TO SUBLICENSE AGREEMENT

Section 1.1 Amendments to Article I. The definition of “Equipment Leases” in
Article I of the Sublicense Agreement shall hereby be deleted in its entirety
and replaced by the following definition:

“Equipment Leases” means, collectively (a) that certain Equipment Lease dated as
of November 21, 2011, between AEC-NM, LLC and Sublicensee and (b) that certain
Equipment Lease dated as of December 14, 2011, between AEC-TH, LLC and
Sublicensee.

 



--------------------------------------------------------------------------------

Section 1.2 Amendment to Exhibit B. The description of the Existing TH Facility
on Exhibit B shall be deleted in its entirety and replaced with the description
of the New TH Facility, attached as Exhibit A hereto.

ARTICLE II

GENERAL PROVISIONS

Section 2.1 Effectiveness and Ratification. All of the provisions of this
Amendment shall be effective as of the Effective Date. Except as specifically
provided for in this Amendment, the terms of the Sublicense Agreement shall
remain in full force and effect. In the event of any conflict or inconsistency
between the terms of this Amendment and the Sublicense Agreement, the terms of
this Amendment shall prevail and govern.

Section 2.2 Amendment; Entire Agreement. This document contains the entire
agreement between the parties hereto with respect to the subject matter hereof.
There are no oral agreements between the parties hereto with respect to the
subject matter hereof.

Section 2.3 Governing Law. This Amendment shall be governed by and construed in
accordance with the law of the State of New York, without regard to the
conflicts of law principles of such state.

Section 2.4 Counterparts. This Amendment may be signed in two counterparts, each
of which taken together shall constitute one instrument, and each of the parties
hereto may execute this Amendment by signing either such counterpart. This
Amendment shall become effective upon execution by both of the parties hereto. A
facsimile copy will be deemed an original.

[Signature page follows.]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Amendment to be executed and
delivered as of the Effective Date.

 

ADA-ES, INC. By:  

/s/ Mark H. McKinnies        

Name: Mark H. McKinnies Title: Senior Vice President and CFO

 

CLEAN COAL SOLUTIONS, LLC By:   /s/ Clayt M. Reynolds         Name: Clayt M.
Reynolds Title: Authorized Signatory

 

GS RC INVESTMENTS LLC By:   /s/ Michael Feldman         Name: Michael Feldman
Title: Authorized Signatory

 

Signature Page to

Amendment #2 to Technology Sublicense Agreement



--------------------------------------------------------------------------------

EXHIBIT A

Filed as Exhibit B to Exhibit 10.47 to this Report on Form 10-K

 

Exhibit A